
	

116 HJ 23 IH: Proposing an amendment to the Constitution of the United States extending the right to vote to citizens sixteen years of age or older.
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IA
		116th CONGRESS
		1st Session
		H. J. RES. 23
		IN THE HOUSE OF REPRESENTATIVES
		
			January 9, 2019
			Ms. Meng (for herself and Ms. Schakowsky) introduced the following joint resolution; which was referred to the Committee on the Judiciary
		
		JOINT RESOLUTION
		Proposing an amendment to the Constitution of the United States extending the right to vote to
			 citizens sixteen years of age or older.
	
	
 That the following article is proposed as an amendment to the Constitution of the United States, which shall be valid to all intents and purposes as part of the Constitution when ratified by the legislatures of three-fourths of the several States within seven years after the date of its submission for ratification:
			
				 —
 1.The twenty-sixth article of amendment to the Constitution of the United States is hereby repealed. 2.The right of citizens of the United States, who are sixteen years of age or older, to vote shall not be denied or abridged by the United States or by any State on account of age.
 3.The Congress shall have power to enforce this article by appropriate legislation. . 